Citation Nr: 1141631	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a right knee disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to May 1961, from October 1961 to June 1968, and from October 1990 to April 1991, with additional service in the U.S. Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas in which the RO, in pertinent part, confirmed and continued a previous denial of service connection for right knee synovitis, and denied service connection for PTSD, an eye disorder, essential hypertension, and tuberculosis.  

In his March 2008 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, later that month, he indicated that he wanted to withdraw his hearing request, and asked that his case be forwarded to the Board for a decision.  There are no outstanding hearing requests of record.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by the American Legion (as reflected in a February 1993 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In December 2006, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The record reflects that there are outstanding records of VA treatment which are potentially pertinent to the claims on appeal.  In this regard, a February 1998 record of treatment from the Arkansas Department of Health, Tuberculosis Program, reflects that the Veteran's prior X-ray was at the VA Hospital that month.  In correspondence dated in May 2007, the Veteran's representative specifically asked the RO to procure all treatment records from the North Little Rock and McClellan VA Medical Centers (VAMCs).  In correspondence dated in June 2007, the Veteran reported that he was currently receiving VA treatment for PTSD, with his most recent treatment in March 2007.  

Records of VA treatment from the Central Arkansas Healthcare System (HCS), to include the North Little Rock and McClellan VAMCs, dated in February 1993 and from December 2003 to November 2006 have been associated with the claims file.  Nevertheless, the February 1998 treatment record and the May 2007 and June 2007 statements reflect that additional records of VA treatment are available.  The Board observes that a May 2007 consultation sheet regarding an arterial evaluation of the lower extremity and the results of March 2007 and June 2007 lab tests from the Central Arkansas HCS are of record; however, no treatment records dated since November 2006 have been associated with the claims file.  

As any records of VA treatment from February 1993 to December 2003 and since November 2006 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the record reflects that the Veteran has worked at Pine Bluff Arsenal.  Numerous medical records from this facility have been associated with the claims file.  These records include Standard Form 93, Report of Medical History, completed by the Veteran in March 1985, December 1994, May 1995, February 1996, February 1997, February 1998, February 1999, and February 2000.  Significantly, in his May 1995 Report of Medical History, the Veteran reported a swollen or painful right knee.  In February 1996, he again reported swollen or painful joints as well as tuberculosis.  In February 1997, he reported swollen or painful joints and eye trouble.  In February 1999, he indicated that he had tuberculosis or a positive TB test and stated that he did not know whether he had swollen or painful joints or nervous trouble of any sort.  In February 2000, the Veteran reported that he did not know whether he had tuberculosis.  

The Board observes that Standard Form 93 is a two page form in which the examinee completes the first portion, reporting conditions he or she has or had, and the examiner completes the second portion, in which he or she elaborates on all pertinent data reported.  While the second page of the Veteran's March 1985 Standard Form 93 is of record, the second page of the remaining forms listed above are not of record.  As the claims are being remanded, the AMC/RO should attempt to obtain all outstanding pertinent medical records from Pine Bluff Arsenal, to include complete copies (both pages) of Standard Form 93 completed in December 1994, May 1995, February 1996, February 1997, February 1998, February 1999, and February 2000.  See 38 C.F.R. § 3.159(c)(2).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The February 1998 treatment record from the Arkansas Department of Health, Tuberculosis Program, indicates that the Veteran's private physician was Dr. J.P.  While Dr. J.P. signed the February 1998 treatment record, no additional treatment records from this physician have been associated with the claims file.  Further, in his June 2007 correspondence, the Veteran reported that he was being treated for PTSD by his family physician, Dr. P.M.  No records of treatment from Dr. P.M. have been associated with the claims file.  Accordingly, on remand, the AMC/RO should request any outstanding treatment records from either of these providers which are pertinent to any of the claims on appeal.  

As regards the claim for service connection for hypertension, the Veteran has asserted that he has hypertension related to his service-connected diabetes mellitus.  He was afforded a VA examination to evaluate his claimed hypertension in June 2007.  The Veteran reported that he was diagnosed with diabetes in 2004 and was diagnosed with hypertension around the same time.  The pertinent diagnosis was essential hypertension.  The examiner opined that the Veteran's hypertension was unrelated to his diabetes.  The examiner did not provide any rationale for his opinion regarding the relationship between hypertension and diabetes and, therefore, his opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Moreover, while the VA examiner opined that the Veteran's hypertension is unrelated to diabetes, he did not address whether hypertension is related to service.  

Because VA undertook to provide a VA examination to evaluate the Veteran's claimed hypertension, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl, 21 Vet. App. 120.  Accordingly, the claims file should be returned to the June 2007 VA examiner to obtain a supplemental opinion which includes a clearly-stated rationale for any opinions expressed.  

The Veteran was also afforded a VA examination to evaluate his claimed eye disorder in June 2007.  The diagnoses following examination were diabetes without retinopathy, glaucoma by history, and age-related cataracts.  Despite the finding of glaucoma by history, the examiner did not clearly address whether the Veteran has had glaucoma at any time since his May 2006 claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  Additionally, there is no indication that the examiner reviewed the claims file prior to the examination.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Board concludes that, in light of the fact that the claim is being remanded for other development, a VA medical opinion, based on review of the claims file, would be helpful in adjudicating this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, as regards the claim for service connection for PTSD, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The amendment indicates that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).   

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).   

The Veteran has asserted that he has PTSD related to in-service stressors, including his service in Vietnam and coming under enemy fire in Iraq in January 1991.  His service personnel records confirm that he had duty in an imminent danger pay area in Southwest Asia from November 1990 to April 1991, and his Form DD 214 for this period of service reflects that his primary specialty was as a combat engineer.  The Veteran has not been advised of the revised version of 38 C.F.R. § 3.304(f) as regards his claim for service connection for PTSD.  Accordingly, on remand, the AMC/RO should advise the Veteran of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.  The AMC/RO should also consider the revised version of 38 C.F.R. § 3.304(f) in readjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the specific requirements of 38 C.F.R. § 3.304(f) (as revised) regarding claims for service connection for PTSD.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

A specific request should be made for records of treatment from the Central Arkansas HCS (dated from February 1993 to December 2003 and since November 2006), any outstanding pertinent medical records from Pine Bluff Arsenal which have not previously been associated with the claims file (to include complete copies-both pages-of Standard Form 93 completed in December 1994, May 1995, February 1996, February 1997, February 1998, February 1999, and February 2000), as well as any pertinent treatment records from Dr. J.P., and/or Dr. P.M. (identified above).  

3.  After all available records have been associated with the claims file, forward the claims file to the physician that conducted the June 2007 VA hypertension examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus.  

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA eye examination to determine the etiology of any eye disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any eye disorders which have been present at any time since May 2006.  In regard to any diagnosed eye disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye disorder was caused or aggravated by service-connected diabetes mellitus.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for any additional VA examinations, if warranted), the AMC/RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority (to include consideration of 38 C.F.R. § 3.304(f), as revised).  

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


